DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Rejections Withdrawn
1.	The 35 U.S.C. 102(a) rejection of claims 1-10,12-17 anticipated by Chen et al. has been withdrawn due to applicant’s amendment filed on 2/1/22.
2.	The 35 U.S.C. 103(a) rejection of claim 11 unpatentable over Chen et al. in view of Adachi has been withdrawn due to applicant’s amendment filed on 2/1/22.
New Rejections
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

3.	Claim(s) 1-6,8-10,16-17 is/are rejected under 35 U.S.C. 102(a) as being anticipated by Ahn (WO2018190498 using US20200028201 as translation).
As to claim 1, Ahn et al. discloses a battery pack, comprising: a box assembly (figure 1 number 120), comprising a box body and a fixed beam (figure 1 number 122), wherein the fixed beam is fixed in the box body; a battery unit (figure 1 number 110), arranged in the box body; a constraint component (figure 1 number 130) covering the battery unit and fixed with the fixed beam; and configured to limit the expansion of the 
As to claim 2, Ahn et al. discloses wherein the box body is divided into a plurality of accommodation cavities by the fixed beam, the battery pack comprises a plurality of battery units, and the plurality of battery units are divided into several groups of battery units in a plane perpendicular to a height direction of the battery pack, and several groups of the battery units each has at least two battery units and are respectively arranged in different accommodation cavities (figure 1 number 122).
As to claim 3, Ahn et al. discloses wherein the box assembly comprises a plurality of fixed beams arranged on both sides of each group of battery units along a grouping direction in which the battery units are divided into several groups (figure 1 number 122).
As to claim 4, Ahn et al. discloses wherein, the plurality of battery units are divided into several groups along a length direction of the battery pack, the fixed beam 
As to claim 5, Ahn et al. discloses comprising a plurality of constraint components, wherein the constraint components respectively cover different groups of the battery units (figure 1 number 130h).
As to claim 6, Ahn et al. discloses wherein the constraint component comprises: a limiting portion (figure 1 number 131) covering the same group of battery units; and two mounting portions (figure 1 number 130h), respectively connected to the both sides of the limiting portion along a grouping direction of the battery units, wherein the two mounting portions are respectively fixed with the fixed beams on the both sides of the same group of battery units (figure 1 number 170,122h).
As to claim 8, Ahn et al. discloses, wherein there is only one fixed beam arranged between two adjacent groups of battery units, each of the two adjacent mounting portions fixed with the fixed beam comprises a plurality of mounting blocks, the plurality of mounting blocks are arranged along an extension direction of the fixed beam at intervals, and the plurality of mounting blocks of the two adjacent mounting portions are alternately arranged (figure 1 number 122).
As to claim 9, Chen et al. discloses wherein the constraint component is of a split structure covering at least part of the surface of the corresponding battery unit (figure 1 number 131).	

As to claim 16, Ahn et al. discloses; and a vehicle body provided with the battery pack (paragraph 0002).
As to claim 17, Ahn et al. discloses device of using a secondary battery, and the battery comprising a battery pack according to claim 1 (paragraph 0002).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claim 7,12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ahn in view of Chen et al. (CN107658401A).
	Ahn discloses the battery pack described above. Ahn fail to disclose wherein the whole limiting portion protrudes relative to the mounting portion toward a direction away from the battery unit, a depression bar and a fastener, wherein the mounting portions are arranged between the depression bar and the fixed beam, and the fastener passes through the depression bar and the mounting portions, and is fixed with the fixed beam to fix the mounting portions to the fixed beam, a sealing member, wherein the sealing member is arranged between the outer cover and the box body to seal the open end of the box body a bonding layer is arranged between the battery units on the bottommost 
As to claim 7, Chen et al. teaches wherein the whole limiting portion protrudes relative to the mounting portion toward a direction away from the battery unit (figure 6 number 311) for the purpose of restricting the battery module from moving in the Z direction relative to the outer casing.  Therefore, it would have been obvious to one having ordinary skill in the art at the time applicant's invention was filed to provide Chen et al. with wherein the whole limiting portion protrudes relative to the mounting portion toward a direction away from the battery unit (figure 6 number 311) for the purpose of restricting the battery module from moving in the Z direction relative to the outer casing (paragraph 0144). 
As to claim 12, Chen et al. teaches further comprising: a depression bar (figure 12 number 130) and a fastener, wherein the mounting portions are arranged between the depression bar and the fixed beam, and the fastener passes through the depression bar and the mounting portions (figure 12 number 314), and is fixed with the fixed beam to fix the mounting portions to the fixed beam for the purpose of providing a more uniform force between the upper plate to the battery module (paragraph 0146).
Therefore, it would have been obvious to one having ordinary skill in the art at the time applicant's invention was filed to provide Ahn with a depression bar (figure 12 number 130) and a fastener, wherein the mounting portions are arranged between the depression bar and the fixed beam, and the fastener passes through the depression bar 
 As to claim 13, Chen et al. teaches further comprising a sealing member, wherein the sealing member is arranged between the outer cover and the box body to seal the open end of the box body for the purpose of providing increase sealing performance (paragraph 0133 and figure 1 number 170).
Therefore, it would have been obvious to one having ordinary skill in the art at the time applicant's invention was filed to provide Ahn with further comprising a sealing member, wherein the sealing member is arranged between the outer cover and the box body to seal the open end of the box body for the purpose of providing increase sealing performance (paragraph 0133 and figure 1 number 170).
 As to claim 14, Chen et al. teaches wherein, a bonding layer (figure 10 number 410) is arranged between the battery units on the bottommost layer and an inner bottom surface of the box body; and/or, a bonding layer is arranged between two adjacent battery units in each group of battery units; and/or, a bonding layer is arranged between the constraint component and the battery units on the topmost layer for the purpose of facilitating the movement of the battery module in the x direction when it is clamped in the x direction. (figure 10).
Therefore, it would have been obvious to one having ordinary skill in the art at the time applicant's invention was filed to provide Ahn with a bonding layer (figure 10 number 410) is arranged between the battery units on the bottommost layer and an inner bottom surface of the box body; and/or, a bonding layer is arranged between two adjacent battery units in each group of battery units; and/or, a bonding layer is arranged between the constraint component and the battery units on the topmost layer for the purpose of facilitating the movement of the battery module in the x direction when it is clamped in the x direction. (figure 10).
5.	Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ahn in view of Adachi (US20140011056).
	Ahn et al. discloses the battery pack described above. Ahn et al. fail to disclose wherein the predetermined gap ranges from 2 mm to 100 mm. Adachi teaches the predetermined gap ranges from 2 mm to 100 mm for the purpose of providing space for the cells to expand (paragraph 0146).
Therefore, it would have been obvious to one having ordinary skill in the art at the time applicant's invention was filed to provide Ahn et al. with the predetermined gap ranges from 2 mm to 100 mm for the purpose of providing space for the cells to expand (paragraph 0146).
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-14,16-17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANE J RHEE whose telephone number is (571)272-1499. The examiner can normally be reached Monday-Friday (10-6:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JANE J RHEE/           Primary Examiner, Art Unit 1724